Citation Nr: 1732996	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-47 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to higher initial ratings for left knee disability, evaluated as noncompensably disabling prior to January 18, 2012 and as 10 percent disabling from that date.

3.  Entitlement to higher initial ratings for right knee disability, evaluated as noncompensably disabling prior to January 18, 2012 and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 2001 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2016.

In May 2016, these matters were last before the Board, at which time they were remanded for further development.  At that time, the Board also remanded claims of entitlement to service connection for a right foot disability and a right eye disability.  In a July 2016 rating decision, the RO granted these claims.  Accordingly, they are not before the Board.

The issues of entitlement to higher initial ratings for left knee disability, evaluated as noncompensably disabling prior to January 18, 2012 and as 10 percent disabling from that date, and entitlement to higher initial ratings for right knee disability, evaluated as noncompensably disabling prior to January 18, 2012 and as 10 percent disabling from that date, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

It has been shown to competent probative evidence to at least equipoise that bilateral carpal tunnel syndrome was manifested to a compensable degree within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Organic diseases of the nervous system, such as carpal tunnel syndrome, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he has bilateral carpal tunnel syndrome (CTS) that was incurred in service.  His service records document no reports regarding the wrist, although he noted at discharge that he had arthritis in his hands.  

A March 2009 VA treatment record reflects the Veteran's initial presentation at the Fort Worth, TX Community Based Outpatient Clinic (CBOC).  At that time, the Veteran complained of bilateral hand "arthritis," bilateral hand pain and decreased grip strength.  Carpal tunnel syndrome was assessed at this time and the Veteran was given wrist braces.

VA afforded the Veteran VA examinations in March and November 2016.  In March 2016, the examiner did not diagnose bilateral CTS, calling the diagnosis "equivocal."  The March 2016 examiner also found it less likely than not that the Veteran's "hand complaints" were incurred in service, based upon the service treatment records.  In November 2016, the examiner assessed bilateral CTS, but also found it less likely than not that the disability was incurred in service, based upon the service treatment records.  

Given the Veteran's complaints of hand numbness and pain and a diagnosis of bilateral CTS in March 2009, the Board finds that after resolving reasonable doubt in the Veteran's favor, that a bilateral CTS was at a compensable level under 38 C.F.R. § 4.124a, Diagnostic Code 8515 within one year of his separation from active duty.  Hence, bilateral CTS is presumed to have been incurred inservice.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; see also M21-1, III.iv.4.G.1.d.  Accordingly, the claims are granted.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In June 2016, the Veteran was afforded VA examinations to address the severity of his service-connected disabilities of each knee.  During the pendency of this appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59.

The Board further notes that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active  and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  See Correia, 28 Vet. App. at 168-170, 38 C.F.R. § 4.59.

Here, it does not appear the testing conducted on the pertinent VA examinations of the knee disabilities are completely in accord with these requirements, in that it is unclear if testing for pain on motion was done in active and passive range-of-motion, and in weight-bearing and nonweight-bearing positions.  As such, the examinations are inadequate for resolution of this claims.  Therefore, these issues must be remanded.
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to ascertain the current severity of his service-connected bilateral knee disabilities.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand should be reviewed in conjunction with this examination.

In assessing the severity of the knee disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible it should be contrasted with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70.  Any further testing deemed necessary should also be conducted and the results recorded in detail.

The examiner should, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in the various ways described above.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

2.   Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


